

GENERAL RELEASE OF CLAIMS
THIS GENERAL RELEASE OF CLAIMS (this “Release”) is entered into by and between
Zogenix, Inc., a Delaware corporation (the “Company”), and Roger Hawley
(“Executive”), as of the Effective Date (as defined below).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of May 20, 2008 (the “Employment Agreement”);
WHEREAS, the parties agree that Executive is entitled to certain severance
benefits under the Employment Agreement, subject to Executive’s execution of
this Release; and
WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters between them.
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive described in Section 2(d) below, the adequacy of which is
hereby acknowledged by Executive, and which Executive acknowledges that he would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:
1.    Effective Date; Termination of Employment.
(a)    Effective Date. This Release shall become effective upon the occurrence
of both of the following events: (i) execution of the Release by the parties;
and (ii) expiration of the revocation period applicable under Section 3(d) below
without Executive having given notice of revocation. The date of the last to
occur of the foregoing events shall be referred to in this Release as the
“Effective Date.” Until and unless both of the foregoing events occur, this
Release shall be null and void. Executive understands that Executive will not be
given any severance benefits under this Release unless the Effective Date occurs
on or before the date that is thirty (30) days following the Termination Date
(as defined below).    
(b)    Termination of Employment. Executive’s employment by the Company will
terminate effective as of April 27, 2015 (the “Termination Date"). Executive
hereby resigns from his position as Chief Executive Officer (and any other
officer titles or officer positions he may hold) of the Company (and any of its
affiliates and subsidiaries) effective as of the Termination Date. Executive
shall execute any additional documentation necessary to effectuate such
resignations. Executive’s “separation from service” for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), shall be the
Termination Date.    
(c)    Continued Board Membership. Executive shall continue to serve as a member
of the Board following the Effective Date until such time as his successor is
duly elector or his earlier resignation or removal from the Board.
2.    Compensation.
(a)    Compensation Through Termination Date. Within seventy-two (72) hours, the
Company shall issue to Executive his final paycheck, reflecting (i) Executive’s
fully earned but unpaid base salary, through the Termination Date at the rate
then in effect, and (ii) all accrued, unused paid time off due Executive through
the Termination Date. Subject to Sections 2(b) and (d) below, Executive
acknowledges and agrees that with his final check, Executive received all
monies, bonuses, commissions, expense reimbursements, paid time off, or other
compensation he earned or was due during his employment by the Company.
(b)    Expense Reimbursements. The Company, within thirty (30) days after the
Termination Date, will reimburse Executive for any and all reasonable and
necessary business expenses incurred by Executive in connection with the
performance of his job duties prior to the Termination Date, which expenses
shall be submitted to the Company with supporting receipts and/or documentation
no later than thirty (30) days after the Termination Date.
(c)    Benefits. Subject to Section 2(d)(ii) below, Executive’s entitlement to
benefits from the Company, and eligibility to participate in the Company’s
benefit plans, shall cease on the Termination Date, except to the extent
Executive elects to and is eligible to receive continued healthcare coverage
pursuant to the provisions of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), for himself and any covered dependents, in
accordance with the provisions of COBRA.
(d)    Severance. In exchange for Executive’s agreement to be bound by the terms
of this Release, including, but not limited to, the release of claims in Section
3, Executive shall be entitled to receive the following, which shall be the
exclusive severance benefits to which Executive is entitled, unless Executive
has materially breached the provisions of this Release, in which case the last
sentence of Section 4 shall apply:
(i)     A cash payment in the amount of $500,000, payable in a lump sum within
ten (10) days following the Effective Date; plus
(ii)     for the period beginning on the Termination Date and ending on the date
which is eighteen (18) full months following the Termination Date (or, if
earlier, (1) the date on which the applicable continuation period under COBRA
expires or (2) the date Executive becomes eligible to receive the equivalent or
increased healthcare coverage from a subsequent employer) (such period, the
“COBRA Coverage Period”), if Executive and his eligible dependents who were
covered under the Company’s health insurance plans as of the Termination Date
elect to have COBRA coverage and are eligible for such coverage, the Company
shall pay for or reimburse Executive on a monthly basis for an amount equal to
(A) the monthly premium Executive is required to pay for continuation coverage
pursuant to COBRA for Executive and his eligible dependents who were covered
under the Company’s health plans as of the Termination Date (calculated by
reference to the premium as of the Termination Date) less (2) the amount
Executive would have had to pay to receive group health coverage for Executive
and his covered dependents based on the cost sharing levels in effect on the
Termination Date. If any of the Company’s health benefits are self-funded as of
the Termination Date, or if the Company cannot provide the foregoing benefits in
a manner that is exempt from Section 409A (as defined below) or that is
otherwise compliant with applicable law (including, without limitation, Section
2716 of the Public Health Service Act), instead of providing the reimbursements
as set forth above, the Company shall instead pay to Executive the foregoing
monthly amount as a taxable monthly payment for the COBRA Coverage Period (or
any remaining portion thereof). Executive shall be solely responsible for all
matters relating to continuation of coverage pursuant to COBRA, including,
without limitation, the election of such coverage and the timely payment of
premiums; plus
(iii)    In the event of a Change in Control (as defined in the Employment
Agreement) on or before the date that is sixty (60) days following the
Termination Date, Executive shall be entitled to receive, in addition to the
foregoing, an amount equal to $479,466, payable in a lump sum within ten (10)
days following the date of the Change in Control; plus
(iv)    On the Effective Date, the vesting and/or exercisability of each of
Executive’s outstanding stock options shall be automatically accelerated as to
the number of shares subject to such stock options that would have vested over
the twelve (12) month period following the Termination Date had Executive
remained continuously employed by the Company during such period. In addition,
in the event of a Change in Control on or before the date that is three (3)
months following the Termination Date, the vesting and/or exercisability of all
of Executive's stock options shall be automatically accelerated in full on the
date of the Change in Control. Executive's remaining unvested stock options
shall continue to vest during the term of his continued service on the Board in
accordance with the terms of such stock options. Except as modified above,
Executive's stock options shall continue to be governed by the terms and
conditions of the stock option agreements and the Company’s equity plan pursuant
to which such stock options were granted.
(e)    Return of the Company’s Property. On the Termination Date, and prior to
the payment of any amounts to Executive under Section 2(d) above, Executive
shall immediately surrender to the Company all lists, books and records of, or
in connection with, the Company’s business, and all other property belonging to
the Company, it being distinctly understood that all such lists, books and
records, and other documents, are the property of the Company.
3.    General Release of Claims by Executive.
(a)    Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment
and Housing Act, California Government Code Section 12940, et seq.
Notwithstanding the generality of the foregoing, Executive does not release the
following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims pursuant to the terms and conditions of the federal law known as
COBRA;
(iv)    Claims for indemnity under the bylaws of the Company, as provided for by
California law (including California Labor Code Section 2802) or under any
applicable insurance policy with respect to Executive’s liability as an
employee, director or officer of the Company;
(v)    Claims based on any right Executive may have to enforce the Company’s
executory obligations under this Release;
(vi)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission or the California Department of Fair Employment and
Housing claims of discrimination; provided, however, that Executive does release
his right to secure any damages for alleged discriminatory treatment; and
(vii)    Any other Claims that cannot be released as a matter of law.
(b)    EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
(c)     Executive acknowledges that this Release was presented to him on April
27, 2015, and that Executive is entitled to have twenty-one (21) days’ time in
which to consider it. Executive further acknowledges that the Company has
advised him that he is waiving his rights under the ADEA, and that Executive
should consult with an attorney of his choice before signing this Release, and
Executive has had sufficient time to consider the terms of this Release.
Executive represents and acknowledges that if Executive executes this Release
before twenty-one (21) days have elapsed, Executive does so knowingly,
voluntarily, and upon the advice and with the approval of Executive’s legal
counsel (if any), and that Executive voluntarily waives any remaining
consideration period.
(d)    Executive understands that after executing this Release, Executive has
the right to revoke it within seven (7) days after his execution of it.
Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Release in writing. Executive understands that this Release may
not be revoked after the seven (7) day revocation period has passed. Executive
also understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven (7)
day period.
(e)    Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after his
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (d) above.
4.    Confirmation of Continuing Obligations. Executive hereby expressly
reaffirms his obligations under Section 5 of the Employment Agreement, a copy of
which is attached to this Release as Exhibit A and incorporated herein by
reference, and under the Company’s standard employee proprietary information and
inventions agreement (the “Employee Proprietary Information and Inventions
Agreement”), a copy of which is attached to this Release as Exhibit B and
incorporated herein by reference, and agrees that such obligations shall survive
the Termination Date and any termination of his services to the Company. The
Company shall be entitled to cease all severance payments to Executive in the
event of his material breach of this Section 4.
5.    Nondisparagement; Confidentiality. Executive agrees that he shall not
disparage or otherwise communicate negative statements or opinions about the
Company, its board members, officers, employees, shareholders or agents;
provided, however, that Executive shall not be prohibited from making such
statements or opinions to his immediate family so long as such statements or
opinions are not likely to be harmful to the Company, its board members,
officers, employees, shareholders or agents or its or their businesses, business
reputations, or personal reputations. The Company agrees that neither its board
members nor officers shall disparage or otherwise communicate negative
statements or opinions about Executive. Except as may be required by law,
neither Executive, nor any member of Executive’s family, nor anyone else acting
by, through, under or in concert with Executive will disclose to any individual
or entity (other than Executive’s legal or tax advisors) the terms of this
Release. Nothing in this Section 5 shall prohibit Executive from testifying in
any legal proceeding in which his testimony is compelled by law or court order
and no breach of this provision shall occur due to any accurate, legally
compelled testimony.
6.    Agreed-Upon Statement; Employment References. Any inquiries regarding
Executive from prospective employers shall be forwarded to the Chief Executive
Officer, who shall confirm that Executive resigned from his position. Except as
required by law or court order, the Company shall not make any additional or
inconsistent internal or public statements regarding Executive’s termination.
7.    Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Release shall be settled by final and
binding arbitration in San Diego, California, before a single neutral arbitrator
in accordance with the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
Rules may be found online at www.adr.org. Arbitration may be compelled pursuant
to the California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If
the parties are unable to agree upon an arbitrator, one shall be appointed by
the AAA in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; however, Executive and the Company agree that, to the
extent permitted by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party; provided, further, that the
prevailing party shall be reimbursed for such fees, costs and expenses within
forty-five (45) days following any such award, but in no event later than the
last day of Executive’s taxable year following the taxable year in which the
fees, costs and expenses were incurred; provided, further, that the parties’
obligations pursuant to this sentence shall terminate on the tenth (10th)
anniversary of the Termination Date. Other costs of the arbitration, including
the cost of any record or transcripts of the arbitration, AAA’s administrative
fees, the fee of the arbitrator, and all other fees and costs, shall be borne by
the Company. This Section 7 is intended to be the exclusive method for resolving
any and all claims by the parties against each other for payment of damages
under this Release or relating to Executive’s employment; provided, however,
that Executive shall retain the right to file administrative charges with or
seek relief through any government agency of competent jurisdiction, and to
participate in any government investigation, including but not limited to (i)
claims for workers’ compensation, state disability insurance or unemployment
insurance; (ii) claims for unpaid wages or waiting time penalties brought before
the California Division of Labor Standards Enforcement; provided, however, that
any appeal from an award or from denial of an award of wages and/or waiting time
penalties shall be arbitrated pursuant to the terms of this Release; and (iii)
claims for administrative relief from the United States Equal Employment
Opportunity Commission and/or the California Department of Fair Employment and
Housing (or any similar agency in any applicable jurisdiction other than
California); provided, further, that Executive shall not be entitled to obtain
any monetary relief through such agencies other than workers’ compensation
benefits or unemployment insurance benefits. This Release shall not limit either
party’s right to obtain any provisional remedy, including, without limitation,
injunctive or similar relief, from any court of competent jurisdiction as may be
necessary to protect their rights and interests pending the outcome of
arbitration, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Both Executive and the Company expressly waive their right to a jury trial.
8.    Miscellaneous.
(a)    Assignment; Assumption by Successor. The rights of the Company under this
Release may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Release in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place; provided,
however, that no such assumption shall relieve the Company of its obligations
hereunder.  As used in this Release, the “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Release by operation of law
or otherwise.
(c)    Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 2, 3, 4, 5, 6, 7 and 8 of this Release shall
survive Executive’s termination of employment or any termination of this
Release.
(d)    Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
Parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
(e)    Interpretation; Construction. The headings set forth in this Release are
for convenience only and shall not be used in interpreting this Release. This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release. Either party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Release.
(d)    Governing Law and Venue. This Release is to be governed by and construed
in accordance with the laws of the United States of American and the State of
California applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. Except as
provided in Section 7, any suit brought hereon shall be brought in the state or
federal courts sitting in San Diego, California, the parties hereto hereby
waiving any claim or defense that such forum is not convenient or proper. Each
party hereby agrees that any such court shall have in personam jurisdiction over
it and consents to service of process in any manner authorized by California
law.
(e)    Entire Agreement; Modification. This Release, the Employee Proprietary
Information and Inventions Agreement and Section 5 of the Employment Agreement
set forth the entire understanding of the parties with respect to the subject
matter hereof, supersedes all existing agreements between them concerning such
subject matter. Except as provided in Section 4 hereof with respect to Section 5
of the Employment Agreement, the Employment Agreement shall be superseded
entirely by this Release and the Employment Agreement shall be terminated and be
of no further force or effect. This Release may be amended or modified only with
the written consent of Executive and an authorized representative of the
Company. No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.
(f)    Counterparts. This Release may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Release.
(g)    Withholding and other Deductions. All compensation payable to Executive
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.
(h)    Code Section 409A Exempt.
(i)    This Release is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the amounts payable
hereunder shall be paid no later than the later of: (A) the fifteenth (15th) day
of the third month following Executive’s first taxable year in which such
amounts are no longer subject to a substantial risk of forfeiture, and (B) the
fifteenth (15th) day of the third month following first taxable year of the
Company in which such amounts are no longer subject to substantial risk of
forfeiture, as determined in accordance with Code Section 409A and any Treasury
Regulations and other guidance issued thereunder. Each series of installment
payments made under this Release is hereby designated as a series of “separate
payments” within the meaning of Section 409A of the Code.     
(ii)    To the extent applicable, this Release shall be interpreted in
accordance with the applicable exemptions from Section 409A of the Code. To the
extent that any provision of the Release is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner that no
payments payable under this Agreement shall be subject to an “additional tax” as
defined in Section 409A(a)(1)(B) of the Code.
(iii)    Any reimbursement of expenses or in-kind benefits payable under this
Release shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses. The amount of expenses reimbursed or in-kind benefits payable during
any taxable year of Executive’s will not affect the amount eligible for
reimbursement or in-kind benefits payable in any other taxable year of
Executive’s, and Executive’s right to reimbursement for such amounts shall not
be subject to liquidation or exchange for any other benefit.
(i)    RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS THE RIGHT,
AND IS ENCOURAGED, TO CONSULT WITH HIS LAWYER; BY HIS SIGNATURE BELOW, EXECUTIVE
ACKNOWLEDGES THAT HE HAS CONSULTED, OR HAS ELECTED NOT TO CONSULT, WITH HIS
LAWYER CONCERNING THIS RELEASE.
(Signature Page Follows)




IN WITNESS WHEREOF, the parties have executed this Release as of the dates set
forth below.
ZOGENIX, INC.


Date:     April 28, 2015                By:     /s/ Stephen Farr                
                        Name:     Stephen J. Farr, Ph.D.                
                        Title:     Chief Executive Officer            


EXECUTIVE


Date:     April 28, 2015                  /s/ Roger Hawley                
                        Roger Hawley




EXHIBIT A
EMPLOYMENT AGREEMENT






EXHIBIT B
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT






 





SD\1575821.1